Citation Nr: 1613187	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of a stress fracture of the right hip. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1976 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the Veteran's right hip disability from 30 percent to 20 percent effective January 1, 2009.  

In December 2014, the Board issued a decision finding that the reduction was improper and the 30 percent rating was restored.  The Board also remanded the claim of entitlement to a disability rating in excess of 30 percent for the right hip disability for additional development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

For the entire appeal period, the Veteran's residuals of a stress fracture of the right hip manifested as thigh impairment without limitation of abduction and motion lost beyond 10 degrees and did not result in malunion nor nonunion of the femur; fracture of the surgical neck with false joint; fracture of the shaft or neck resulting in nonunion without loose motion or a flail hip joint


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of a stress fracture of the right hip have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With regard to the claims for an increased rating, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the letters dated in October 2006 and March 2008, sent prior to the rating decision issued in September 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and VA examination reports have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in November 2006, April 2008, and December 2015 to determine the severity of his right hip disorder.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes. Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right hip disorder as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his right hip disorder has worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

The Board is also satisfied that there has been substantial compliance with the December 2014 remand directives, which included providing the Veteran an VA examination to determine the severity of his right hip disability.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Increased Rating

A. Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and  4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5   (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

B.  Right Hip Disability

The Veteran contends that a higher rating is warranted for his service-connected residual stress fracture of the right hip due to constant pain. 

In this regard, the Veteran's residual stress fracture of the right hip is evaluated under 38 C.F.R. § 4.71a, Codes 5299-5255.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition.  See 38 C.F.R. § 4.27.  In this case, a residual stress fracture of the right hip is not listed in the Rating Schedule; however, Diagnostic Code 5255 contemplates impairment of the femur.  Therefore, the Board finds that the hyphenated Diagnostic Code of 5299-5255 is an appropriate diagnostic code under which to rate the Veteran's disability.

Malunion of the femur warrants a 10 percent rating when the disability results in a slight hip disability, 20 percent rating is warranted when the disability results in moderate hip disability; and a 30 percent rating is warranted when the disability results in marked hip disability.  Fracture of the surgical neck of the femur with a false joint warrants a 60 percent rating.  Fracture of the shaft or anatomical shaft with nonunion of the femur with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  38 C.F.R. § 4.71a , 5255. 

Impairment of the thigh warrants a 10 percent rating where there is limitation of
 adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees; a 20 percent rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

A November 2006 VA examination report found hip flexion to be from zero degrees to 120 degrees, extension to be from zero degrees to 30 degrees, adduction to be from zero degrees to 25 degrees, abduction to be from zero degrees to 40 degrees, external rotation to be from zero degrees to 50 degrees and internal rotation to be from zero degrees to 20 degrees. The examiner noted that there was no objective evidence of deformity, giving way, instability, weakness, episodes of dislocation or subluxation, effusion, or joint disease; however the examiner found evidence of pain and stiffness.  

VA treatment records revealed that the Veteran was treated for right hip pain in March 2006 and October 2006.  The clinician performed a physical examination which found no evidence of clubbing, cyanosis, or edema.  The clinician noted minimal discomfort in the right hip, but otherwise unremarkable.  

An April 2008 VA examination report found hip flexion to be from zero degrees to 90 degrees, extension to be from zero degrees to 30 degrees, adduction to be from zero degrees to 25 degrees, abduction to be from zero degrees to 30 degrees, external rotation to be from zero degrees to 45 degrees and internal rotation to be from zero degrees to 30 degrees.  The examiner noted tenderness in the right hip trochanter area, however no effusions, atrophy, spasm, or instability were found.  The right hip motion is limited by pain but repetitive use showed no additional loss of motion by pain, fatigue, weakness, or lack of endurance.  The accompanying X-ray of the right hip resulted in a diagnosis of "status post stress fracture of the right hip with residual pain, and limitation of motion of the right hip, no instability of the right hip, no degenerative changes of the right hip by current X-ray."

A December 2015 VA examination report found hip flexion to be from zero degrees to 90 degrees, extension to be from zero degrees to 30 degrees, adduction to be from zero degrees to 20 degrees, abduction to be from zero degrees to 30 degrees, external rotation to be from zero degrees to 60 degrees and internal rotation to be from zero degrees to 40 degrees.

Following a review of the relevant evidence of record, which includes VA treatment records dated through October 2006, the Veteran's own statements, and the VA examination reports dated in November 2006, April 2008 and December 2015, the Board concludes that the Veteran is entitled to a 30 percent rating, but not more, for his right hip disorder.  An April 2008 VA X-ray revealed no instability and no degenerative changes in the right hip.  The December 2015 VA examiner found no evidence of malunion nor nonunion of the femur, fracture of the surgical neck with false joint, fracture of the shaft or neck resulting in nonunion without loose motion or a flail hip joint.  As such, a higher rating under Diagnostic Code 5055 is not warranted.

As the evidence does not show the Veteran's right flexion limited to 30 degrees or less, a higher evaluation under Diagnostic Code 5252 is not warranted.  Specifically, the April 2008 VA examination showed flexion limited only to 120 degrees while the April 2008 and December 2015 VA examination report showed flexion to 90 degrees.  Further, the Veteran is not entitled to a compensable rating under Diagnostic Code 5251, as range of motion testing did not show extension limited to five degrees at any point during the period on appeal.  Finally, the Veteran is not entitled to a higher rating under Diagnostic Code 5253 as the evidence does not show, and the Veteran has not contended, that abduction of his right hip is limited to 10 degrees.  Moreover, ankylosis has not been demonstrated and a rating under Diagnostic Code 5250 is not warranted.

Based on the forgoing, the Board finds that a preponderance of the evidence is against higher ratings for limitation of flexion due to the Veteran's right hip disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.  

C.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected right hip disability; however, the Board finds that his symptomatology has been stable throughout the appeal.  
In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hip disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to hip pain, limitation of motion and painful motion are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that a disability rating in excess of 30 percent rating for residuals of a stress fracture in the right hip is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In a March 2016 Informal Hearing Presentation, the Veteran's representative has indicated that the Veteran's stopped working due to increased pain in the right hip.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1) , 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) .

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

The Veteran is service-connected for residuals of a stress fracture in the right hip at 30 percent disabling.  He accordingly does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating. See 38 C.F.R. § 4.19.

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The November 2006 examiner noted that the Veteran has been unemployed for three months.  The Veteran worked at a packaging company that required him to be on his feet.  The Veteran quit his job due to hip pain.  At the April 2008 VA examination, the Veteran reported that he was employed as a nursing assistant since 2007 and has missed 10 days of work due to his hip pain condition.  The Veteran reported that he is able to perform the job although he experiences right hip pain since his job requires walking.  The Veteran is able to walk continuously for 15 to 20 minutes.  Finally, at the December 2015 VA examination, the Veteran reported that he worked as a certified nursing assistant until 2000 due to drug abuse.  The Veteran worked full-time as a janitor until 2015 when he quit due to hip pain.  The Veteran also explained that his last job required walking 2 to 3 miles each day.  

On review of the evidence of record the Board finds the Veteran's service-connected right hip disability, which is his only service-connected condition, do not render him unable to obtain or maintain gainful employment.  The Veteran is shown to have an occupational background (certified nursing assistant) that renders him suitable for gainful employment, and the Veteran reported to the  December 2015 VA examiner he worked as a nursing assistant until 2000 due to drug abuse.  With regards to the Veteran's report of quitting his janitor position in 2015 due to hip pain, in that regard, the Veteran's right hip condition are shown to preclude him from prolonged walking or standing, but are not shown render him unable to obtain and maintain gainful employment consistent with his education, training, and work experience. 

In sum, the Board finds the Veteran's service-connected disabilities do not 
 render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  Accordingly, the criteria for entitlement to a TDIU are not met and the claim must be denied. Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361, 1364 .




ORDER

A disability rating in excess of 30 percent for residuals of a stress fracture of the right hip is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


